EXHIBIT 10.21
 
Mineral And Property Rights Purchase Agreement
 
1.  The Undersigned Puissant Industries, Inc., whose mailing address is: P.O.
Box 351 Columbia, Kentucky 42728, hereinafter "Buyer" offers and agrees to
purchase from Margaret Feltner Reep, whose mailing address is: P.O. Box 2184
London, Kentucky 40443, hereinafter "Seller" the property described in paragraph
two (2), upon die terms and conditions contained in this offer, and to exchange
the sum of twenty- five thousand dollars ($25,000). The sale is to be
consummated by (cash sale and contract), with a down payment of one thousand
dollars ($1,000), and the balances of twenty-four thousand dollars ($24,000) to
be paid in monthly payments of two thousand seventy six and 64/100 dollars
($2076.64) or more, at seven percent (7%) interest, until the full balance of
principal and interest is paid,
 
2. The property covered by this offer is described as: Located in the State of
Kentucky, County of Clay. One hundred percent (100%) of all mineral and property
rights owned by Seller described in Deed Book 126, page 216 recorded in Clay
County Court Clerks Office; Will Book 7 pages 211-212 recorded in Laurel County
Court Clerks Office; Will Book 24 pages 509-511 recorded in Clay County Clerks
Office; also E.B Whitaker Well No.l permit number 77773, E.B. Whitaker Well No.2
permit number 77803 and Clark Feltner Well No.l permit number 30904 including
all pipelines and related appurtenances.
 
3. The Seller represents and warrants to purchaser that it is legally entitled
to hold the mineral and property rights and there is no adverse claims to the
ownership of the property and that the mineral and property rights are free and
clear of al liens, charges and claims of others. The Sellers representations and
warranties contained herein are provided for the exclusive benefit of the
Purchaser.
 
4. It is agreed unless otherwise agreed upon by the parties, the sale is to be
closed within thirty-five days (35) from this date or no later than the day of
September 5, 2011. If the closing is delayed by reasons of delays in abstracting
or by title defects which can be readily corrected, an extension of sixty days
shall be allowed for closing.
 
5. This agreement shall be governed by and construed in accordance with the laws
of the State of Kentucky.
 
6. The covenants herein shall bind and inure to the benefit of the Parties
hereto, their executors, administrators, successors and/or assigns.
 
Executed this 1st day of the August, 2011.
 

[puissant_ex001.jpg]     [puissant_ex002.jpg]  
Puissant Industries, Inc. "Buyer"
by Marshall E. Holbrook its Vice President
   
Margaret Faltner Reep "Seller"
 

 
 
 
1

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE
 
For value received, the undersigned, Puissant Industries. Inc., with an address
of P.O. Box 351, Columbia, Kentucky 42728, promises to pay to the order of
Margaret F. Reep, with an address of P.O. Box 2184, London, Kentucky 40744, the
sum of TWENTY FOUR THOUSAND DOLLARS AND 00/100 ($24,000.00), together with
interest from and after the date hereof at the rate of SEVEN (7%) PERCENT per
annum, in TWELVE (12) equal and successive monthly installments of TWO THOUSAND
SEVENTY SIX DOLLARS AND 64/100 ($2,076,74), with the first payment due thirty
(30) days from and after the date hereof and each succeeding payment due on the
same calendar day of the remainder of this note until the principal sum stated
above has been paid in full.
 
In the event any payment is not made within thirty days (30) days of its due
date, the entire unpaid principal balance shall be due and payable.
 
There shall be no penalty imposed upon prepayment of this all or a portion of
this note.
 
Dated: this 1 day of June, 2011.
 

 
PUISSANT INDUSTRIES, INC.
           
By:
[puissant_ex001.jpg]      
MARSHALL E. HOLBOOK, VICE-PRESIDENT
 

 
 
2

--------------------------------------------------------------------------------

 
 
WARRANTY DEED
 
THIS DEED OF CONVEYANCE made and entered into this 1 day of June, 2011 by and
between
 
MARGARET F. REEP, single, with an address of P.O. Box 2184, London, Kentucky
40744, party of the first part (hereinafter called "Grantor"), and
 
PUISSANT INDUSTRIES, INC., with an address of P.O. Box 351, Columbia, Kentucky
42728, party of the second part (hereinafter called "Grantee");
 
WITNESSETH: That the Grantor, for and in consideration of TWENTY FIVE THOUSAND
DOLLARS AND 00/100 ($25,000.00) in cash paid to the Grantor by the Grantee, the
receipt of which the Grantor acknowledges, has bargained and sold and hereby
grants and conveys unto the Grantee, absolutely and in fee simple, the following
described real property located in Clay County, Kentucky, to-wit:
 

 
First Tract:
 
BEGINNPNG at two white oaks on top of the hill in John D. Smith's line (a
corner); thence a west course with the ridge as it meanders to George Allen's
line; thence with said Joe Abb Allen's line to Matt Benge's line and a white oak
and black oak corner in the same; thence a northerly direction down the hill to
a white oak on the bank of the branch; thence the same course to the top of the
ridge to George House's line; thence with the ridge as it meanders to the
beginning, containing one hundred (100) acres, more or less.
 
Excepted therefrom is the surface estate of the aforesaid tract which was
conveyed by W.R. Feltner and wife, Mattie E. Feltner to Annie Allen and Clarence
Allen by deed dated December 18, 1952 and recorded in Deed Book 107, at page 21,
Clay County Court Clerk's Office.
 
Second Tract:
 
BEGINNING on two chestnut oaks on top of the ridge next to William Hubbard;
thence north-east with a conditional line between William Hubbard and Joe Allen
to the road near the spring; thence north up the point around the fence so as to
intersect Joe Allen's line; thence with said Allen's line to a white oak comer
near the shop, a beginning corner to James Garland; thence South west with
Solomon Garland's line to a low gap in the ridge; thence south-east with the
meanders of the ridge to the beginning, containing seventy-five (75) acres, more
or less.
 

 
 
3

--------------------------------------------------------------------------------

 
 

 
BEING ALL OF THE SAME PROPERTY acquired by Margaret F. Reep by the following
instruments recorded in the office of the Clay County Court Clerk at Manchester,
Kentucky:
          1.
Last Will and Testament of W.R. Feltner, recorded in Will Book 21, at page 533.
           
2.
Last Will and Testament of Clark Feltner recorded in Will Book 21, at page 536.
           
3.
Deed from P.P. Edwards and wife, Annie Edwards, to W.R. Feltner dated March 11,
1948 and recorded October 19, 1965 in Deed Book 126, at page 216.             4.
Deed from Hiram Wilhoit, State Banking Commissioner to W.R. Feltner and P.P.
Edwards, dated May 19, 1942 and recorded June 23, 1942 in Deed Book 76, at page
496.
           
2011 Clay County ad valorem real estate taxes will be the responsibility and c/o
of Puissant Industries, Inc., P.O. Box 351, Columbia, Kentucky 42728.
 

 
 
TO HAVE AND TO HOLD all the above-described property, together with all the
rights, privileges, appurtenances and improvements thereunto belonging, unto the
Grantee and his heirs and assigns forever, with covenant of GENERAL WARRANTY of
title except restrictions of record and recorded or unrecorded but existing
easements.
 
THE PARTIES HERETO CERTIFY that the consideration reflected in this deed is the
full consideration paid for the property,
 
IN TESTIMONY WHEREOF, the parties have executed this instrument on this date
which is first above written.
 
GRANTOR:
  GRANTEE:               PUISSANT INDUSTRIES, INC.            
[puissant_ex002.jpg]   By: [puissant_ex001.jpg]  
MARGARET F. REEP
   
MARSHALL E. HOLBROOK, VICE PRESIDENT
 

 
STATE OF KENTUCKY
COUNTY OF Laurel
 
I, Shelby L. Adkins the undersigned Notary Public in and for the state and
county aforesaid, hereby certify that the foregoing instrument was on this 6TH
day of October, 2011, produced to me in said state and county and was then and
there acknowledged and sworn to before me by Margaret F. Reep, party thereto, to
be her own voluntary act and deed.
 
My Commission Expires: 6-16-2013.
 

      [puissant_ex003.jpg]        
NOTARY PUBLIC/STATE AT LARGE
 

 
 
4

--------------------------------------------------------------------------------

 
 
STATE OF KENTUCKY
COUNTY OF Laurel
 
I Shelby L. Adkins, the undersigned Notary Public in and for the state and
county aforesaid, hereby certify that the foregoing instrument was on this 6TH
day of October, 2011, produced to me in said state and county and was then and
there acknowledged and sworn to before me by Puissant Industries, Inc., by and
through Marshall E. Holbrook, its Vice President, to be the voluntary act and
deed of said corporation.
 
My Commission Expires: 6-16-2013.
 

      [puissant_ex003.jpg]        
NOTARY PUBLIC/STATE AT LARGE
 

 
THIS INSTRUMENT WAS PREPARED BY:
 
 

[puissant_ex004.jpg]        
DARRELL L. SAUNDERS, PSC
ATTORNEY AT LAW
700 MASTER STREET
P.O. BOX 1324
CORBIN, KENTUCKY 40702
TELEPHONE: (606) 523-1370
FAX NUMBER: (606) 523-1372
       

 
 
 
 
 
 
 
 

  [puissant_ex005.jpg]

 
 
5

--------------------------------------------------------------------------------